Citation Nr: 1301915	
Decision Date: 01/17/13    Archive Date: 01/23/13

DOCKET NO.  10-11 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to April 1983.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction was subsequently transferred to the St. Louis, Missouri, Regional Office.  

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.  

In August 2012 the Board requested an expert medical opinion from the Veterans Health Administration (VHA).  38 C.F.R. § 20.901(a) (2012).  The opinion, dated in September 2012 was associated with the other evidence in the claims file for consideration in October 2012.  As required by statute and regulation, the Board provided the Veteran and his representative copies of this opinion and gave them time to respond to it with additional evidence or argument.  See 38 C.F.R. § 20.903 (2012).  In a December 2012 response, the Veteran's representative submitted a statement in support of the Veteran's claims.  Also submitted was a December 2012 VA treatment record which was accompanied by a waiver of initial RO review of such.  Thus, this case is ready for appellate consideration.  

In the decision herein, the Board reopens the issue of entitlement to service connection for bilateral hearing loss.  The underlying claim of service connection for hearing loss is addressed in the REMAND portion of this decision below.  The claim is REMANDED to the RO via the Appeal Management Center (AMC).  



FINDINGS OF FACT

1.  An unappealed January 2004 rating decision denied service connection for bilateral hearing loss because the Veteran did not have a bilateral hearing loss disability for VA purposes.  

2.  Additional evidence received since the January 2004 rating decision is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating this claim.  


CONCLUSIONS OF LAW

1.  The January 2004 rating decision denying service connection for bilateral hearing loss is final and binding.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2012).  

2.  New and material evidence has been submitted to reopen the claim for service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Before addressing the merits of the issues on appeal, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

As the decision to reopen the claim of entitlement to service connection for bilateral hearing loss is favorable to the Veteran, no further action is required to comply with the duty to notify on this matter.

II.  New and Material Evidence

A.  Legal Criteria

The Veteran seeks to reopen his bilateral hearing loss claim with the submission of new and material evidence.  The Veteran's new and material evidence claim arises from the RO's July 2009 rating decision that found new and material evidence had not been submitted in order to reopen the claim of entitlement to service connection for bilateral hearing loss.  Subsequently, in a February 2010 statement of the case (SOC), the RO determined that new and material evidence had been received sufficient to reopen the claim, but denied the claim on the merits.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted in this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).  

When an unappealed rating decision by the RO becomes final, that claim may only be reopened by the submission of new and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2011).  When determining whether a claim should be reopened, the Board performs a two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new" and "material."  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); Smith v. West, 12 Vet. App. 312 (1999).  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of a Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In determining whether evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as existing evidence not previously submitted.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, as delineated in the above service connection elements.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  

The Court clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court held that when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  See id., at 117.  

B.  Factual Background and Analysis

Here, the Veteran's initial claim for bilateral hearing loss was denied in a January 2004 rating decision on the basis that the Veteran did not have bilateral hearing loss, per VA standards.  38 C.F.R. § 3.385 (2012).  The Veteran did not appeal this adverse determination, nor did he submit any additional evidence within a year following this decision.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the January 2004 decision became final one year later.  

To determine whether new and material evidence has been submitted, the Board must consider the evidence added to the record since the final and binding January 2004 rating decision.  

The Veteran filed a petition to reopen his claim for service connection for bilateral hearing loss in January 2009.  As support, he submitted a January 2009 private audiological report, showing that he met VA's standards for bilateral hearing loss.  

The RO subsequently scheduled the Veteran for a VA examination in May 2009, where the examiner opined that the Veteran's bilateral hearing loss was not due to his service.  

In July 2009, the RO declined to reopen the Veteran's claim based on their finding that the evidence he submitted was not new and material.  The RO advised the Veteran that, to reopen his claim, he should "furnish evidence of service incurrence along with a current diagnosis or evidence of a current condition that is related to military service."  

In the February 2010 SOC, the RO reopened the Veteran's claim based on the evidence showing he currently has bilateral hearing loss, but denied it on the merits due to the absence of evidence showing his disability is related to service.

The Board finds that the January 2009 private audiological report is new and material evidence warranting reopening of the claim.  The evidence is new because it was not previously of record and is not redundant of evidence previously of record.  The evidence is also material because it relates to an unestablished fact necessary to substantiate the claim-that the Veteran currently has a bilateral hearing loss disability as defined by VA.  Accordingly, the claim is reopened.  The reopened claim is addressed in the REMAND below as additional development is warranted.  


ORDER

New and material evidence to reopen a claim of entitlement to service connection for bilateral hearing loss has been received; to this extent, the appeal is granted.


REMAND

After review of the record, to include the supplementary opinion obtained from VHA during the appeal process, it has been determined that further evidentiary development is necessary before the Board can adjudicate the reopened claim of service connection for a bilateral hearing loss.  

Factual Background

The Veteran claims his bilateral hearing loss disability is due to in-service noise exposure; specifically, that it was caused by a grenade simulator going off near his ear and riding in trucks and tanks.  He is service connected for tinnitus, due to documented in-service noise-exposure and complaints of tinnitus, and a medical opinion linking the two.  

Service treatment records (STRs) document the below results on the Veteran's September 1974 entrance examination:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5

5
LEFT
20
10
5

5

In January 2009, the Veteran underwent a private audiological examination, mentioned above, which indicated that the Veteran met VA's standard for bilateral hearing loss.  Audiometric testing, interpreted from a chart, showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15

20
LEFT
0
5
0

5

In November 1982, the Veteran was administered another audiometric evaluation with the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
10
0
0
5
0

However, the Veteran made no complaints of hearing loss during service, and hearing-related complaints, other than tinnitus, are not documented in his STRs.  

Following service, there is no reported treatment or evaluation for bilateral hearing loss until October 2003, when the Veteran was administered a VA ear disease examination and a VA audiological examination.  At both examinations, the clinicians reviewed the Veteran's claims file, specifically noting that a grenade simulator exploded near the Veteran's right ear.  

The October 2003 ear disease examiner found that the Veteran's bilateral hearing loss was not as likely as not related to noise exposure while in service, per a chart history of Eustachian dysfunction. 

At the October 2003 audiological examination, Maryland CNC testing showed a score of 96 percent for both ears.  Audiometric testing revealed the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
15
10
LEFT
20
15
15
15
15

Based on these clinical findings, the examiner stated that the Veteran's hearing sensitivity was within normal limits bilaterally and his hearing threshold sensitivity is not consistent with noise exposure.  The examiner pointed out that the Veteran's November 1982 hearing test reflected better hearing than any other prior military test, and that any hearing loss is not as likely as not related to his noise exposure.

In January 2009, the Veteran underwent a private audiological examination, mentioned above, which indicated that the Veteran met VA's standard for bilateral hearing loss.  Audiometric testing, interpreted from a chart, showed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
60
65
70
LEFT
70
65
60
65
70

Later in January 2009, the Veteran was seen for an audiological evaluation at the VA medical center (VAMC).  The clinician noted the following:

Previous exams demonstrated some degree of inconsistent results and behaviors suggesting functional hearing loss.  Testing today was labored initially for this same reason.  I finally informed him that nothing could be done to help him, based on the inconsistent information he was providing.  Eventually reliability was fair, which made it possible to proceed with amplification.

She diagnosed the Veteran with "probable" bilateral sensorineural hearing loss.

At the May 2009 VA examination, the clinician reviewed the Veteran's claims file and medical history, noting his report of in-service noise exposure from a grenade.  Maryland CNC testing showed a score of 64 percent for the right ear and 60 percent for the left ear.  Audiometric testing revealed the following results:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
25
25
LEFT
25
20
20
20
25

The examiner noted that the Veteran's results "indicated a clinically normal hearing sensitivity, with significant reduced speech discrimination scores, which is grossly incongruent with his pure tone results...this reduced discrimination, if reliable, is more due to impaired auditory deficits due to possible neurological problems."  Therefore, she concluded, the Veteran's hearing loss is less likely due to his military service.

The Veteran submitted a May 2009 statement detailing his in-service noise exposure and alleging that he could not hear for a while after the grenade incident, that he was told he had some hearing loss and that it has been getting worse since that time.  (The Board notes that the grenade incident happened while on military maneuvers; accordingly 38 U.S.C.A. § 1154(b) (addressing combat-veteran status) is inapplicable.)  He also alluded to noise exposure from riding in trucks and tanks while in service.  

During the processing of this appeal in August 2012, the Board requested an expert medical opinion from the VHA due to the inability to render a decision on the Veteran's claim for several reasons.  First, based on the inconsistent results of the varying audiological evaluations, it was unclear as to whether the Veteran may reliably be found to have hearing loss within the meaning of VA regulations pursuant to 38 C.F.R. § 3.385 (2012).  Moreover, there were deficiencies in the October 2003 ear disease examination and the May 2009 VA examination.  Specifically, the October 2003 ear examiner did not explain why Eustachian tube dysfunction would preclude a diagnosis of noise-induced hearing loss, particularly in view of the fact that any Eustachian tube dysfunction documented had not been identified in the record.  The May 2009 VA examiner opined that the Veteran's hearing loss could be due to neurological problems without pointing to a likely cause of any possible neurological problems, and without articulating whether noise exposure could lead to neurological problems.  In view of this conflicting evidence, the Board sought an opinion as to the nature of the claimed hearing loss and whether any such hearing loss was related to service.  

The expert was to provide an opinion regarding whether it was at least as likely as not (a 50 percent probability or greater) that the Veteran suffers from bilateral hearing loss with the meaning of VA regulations at 38 C.F.R. § 3.385.  Moreover, if it was determined he had sustained hearing impairment within the meaning of VA regulations, was it at least as likely as not (a 50 percent probability or greater) that the bilateral hearing loss was due to conceded in-service noise exposure, or otherwise etiologically related to an in-service event?  If the examiner found that the Veteran's bilateral hearing loss was more likely than not due to Eustachian tube dysfunction or a neurological disorder, he or she was to explain how such a conclusion was reached and the relationship between any noted cause of the Veteran's hearing loss and noise exposure.  


In response, the expert provided a September 2012 report.  After reviewing the file and summarizing numerous audiological test results which, she noted, included some unreliable results, the expert stated that she was unable to determine to what degree, if any, the Veteran had hearing loss.  While she was confident that he entered service with normal hearing, she was not confident in the reliability of his post-service audiograms.  She recommended that he undergo auditory brainstem response (ABR) testing.  She pointed out that this type of testing was used for newborn hearing screening, auditory threshold estimation, intraoperative monitoring, determining hearing loss type and degrees, and auditory nerve and brainstem lesion detection.  She also noted that it was "nearly impossible" for a patient to manipulate the result of this test so the results were very reliable.  This test would detect both hearing loss type and degree as well as evaluate for neurological causes of hearing loss (such as a brain tumor).  This test would allow an expert to determine if the patient had any hearing loss and if there was a neurologic component.  She concluded that with the currently available information, she did not feet that an expert could "make an accurate assessment of this patient's hearing loss or the cause of any possible hearing loss."  

While it is clear that the VHA expert was attempting to comply with the Board's request, the evidentiary record remains essentially the same as it was before the requested opinion.  The Board is unable to render a fully informed decision based thereon.  Therefore, while the Board regrets any additional delay in the adjudication of this claim, a remand is necessary to obtain ABR testing with a clarifying opinion as to the nature and etiology of the claimed hearing loss.  

Accordingly, the case is REMANDED for the following action:  

1.  The Veteran should be scheduled for VA ABR testing to be conducted by an audiologist knowledgeable in evaluating various types of hearing loss.  Review of the entire claims file must be accomplished.  The specialist is requested to address the following:  

Given the fluctuating audiometric readings documented in the Veteran's medical history, is it at least as likely as not (a 50 percent probability or greater) that he suffers from bilateral hearing loss with the meaning of VA regulations at 38 C.F.R. § 3.385.  

If the Veteran is determined to have sustained hearing impairment within the meaning of VA regulations, is it at least as likely as not (a 50 percent probability or greater) that Veteran's bilateral hearing loss is due to conceded in-service noise exposure, to otherwise etiologically related to an in-service event?  Why or why not?  

A rationale must be provided for each opinion offered.  

If the foregoing questions cannot be answered on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the audiologist should so specify in the report and explain why this is so (if possible).  

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of the case.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


